          Case 1:20-cr-00563-JPO Document 56 Filed 11/17/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        November 16, 2020
By ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:       United States v. Winnis Brito,
                  20 Cr. 563 (JPO)

Dear Judge Oetken:

         On October 28, 2020, Winnis Brito was arrested in connection with the above-captioned
case. Brito is currently on parole in connection with a December 9, 2014 conviction for criminal
possession of a loaded firearm in violation of New York Penal Law § 265.03(3). Because Brito’s
arrest in the instant case, as well as the location of his arrest, triggered parole violations that would
typically result in the issuance of a parole warrant, Brito has been detained on consent since
October 28, 2020. The supervisor of Brito’s parole officer however, recently confirmed to both
the Government and the defendant that, due to rising numbers of COVID-19, he does not intend
to issue a warrant related to Brito’s parole violations.

        Accordingly, the Government and Brito’s counsel jointly propose to the Court that Brito
be released from custody on the following conditions:

              •   $100,000 personal recognizance bond co-signed by 2 financially responsible
                  persons
              •   Travel restricted to SDNY/EDNY and the District of New Jersey
              •   Surrender travel documents and no new applications
              •   Pretrial supervision as directed by Pretrial Services (“PTS”)
              •   Drug testing/treatment as directed by PTS
              •   Curfew with electronic monitoring, with the curfew hours and electronic
                  monitoring equipment to be determined by PTS
              •   Defendant not to possess a firearm, weapon, or other destructive device
              •   Defendant to maintain or to seek employment
              •   Defendant not to possess identification information of other individuals
              •   Defendant not to open bank accounts or apply for credit cards/other lines of credit
                  without the approval of PTS
              •   Defendant is not to have contact with co-defendants except in the presence of
                  counsel
         Case 1:20-cr-00563-JPO Document 56 Filed 11/17/20 Page 2 of 2

 November 16, 2020
 Page 2

          •   Defendant to be released on his own signature with two weeks from the date of
              release to meet the bond’s conditions

       Wherefore, the parties respectfully request that Your Honor order Brito’s release from
custody subject to the conditions outlined above.

                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         Acting United States Attorney for the
                                         Southern District of New York

                                         By:          /s/
                                               Emily A. Johnson
                                               Kaylan E. Lasky
                                               Ashley C. Nicolas
                                               Assistant United States Attorneys
                                               (212) 637-2409 / 2315 / 2467

cc: Dawn Florio, Esq. (via ECF)

                     Approved.
                     Defendant shall be released immediately. The bail conditions
                     as stated herein are hereby imposed.
                     So ordered.
                     November 17, 2020
